Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding him guilty of violent conduct, fighting, possessing a weapon, creating a disturbance, refusing a direct order and losing state property, all of which are violations of prison disciplinary rules. We confirm. The misbehavior reports with factually specific accounts of the incidents written by the correction officers involved, the detailed unusual incident reports and testimony of the witnessing correction officers provide substantial evidence supporting the determination of guilt (see Matter of Foster v Coughlin, 76 NY2d 964, 966 [1990]; Matter of Goncalves v Donnelly, 9 AD3d 721, 721 [2004]). Petitioner’s exculpatory statements as to the nature of the events and the testimony of his inmate witnesses presented a credibility issue for the Hearing Officer to resolve (see Matter of Miller v New York State Dept, of Correctional Servs., 295 AD2d 714, 714-715 [2002]).
Petitioner’s procedural objections are unpersuasive. The record demonstrates that the hearing was conducted in a fair and impartial manner and the determination did not flow from any bias on the part of the Hearing Officer (see Matter of Cayenne v *592Goord, 16 AD3d 782, 783-784 [2005]). There is no merit to petitioner’s claim that he was improperly denied the right to call witnesses as he affirmatively advised the Hearing Officer that he did not wish to call further witnesses (see Matter of Johnson v Goord, 33 AD3d 1173, .1173 [2006]). Petitioner’s argument that he was denied access to records in the form of a surveillance videotape is without merit as the record establishes that no recording existed (see Matter of Cornwall v Goord, 287 AD2d 911, 912 [2001]). Petitioner’s remaining contentions, to the extent preserved, have been reviewed and determined to be without merit.
Mercure, J.P, Peters, Spain, Lahtinen and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.